DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-7, 9-13, and 22-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pollock et al., U.S. 2016/0221816.

4.    (Original) A controller for a fuel dispensing station having a fuel dispenser comprising a housing enclosing a pump and electronics configured to turn on and off the pump and to provide a signal indicating an amount of fuel dispensed by the pump, the controller providing an interface to a fueling system and comprising:
a first interface to at least one reader configured to read information from an asset positioned for fueling at the fuel dispensing station, (see Pollock, ¶ 216);
a second interface to a wide area network, wherein the second interface is configured for communications between the fuel dispensing station and a processing site of the fueling system, (see Pollock, ¶ 228); 
third interface to the electronics of the fuel dispenser, (see Pollock, ¶ 224); and 

obtain information about the asset via the first interface and the second interface; selectively generate control signals to the fuel dispenser based on the information about the asset; and
communicate the control signals through the third interface, (see Pollock, ¶ 224).

5.    (Original) The controller of claim 4, in combination with the fuel dispenser, wherein: the housing is a first housing; the controller comprises a second housing, and the processor is enclosed within the second housing; the second housing is separately formed from the first housing; and the fuel dispensing station further comprises fasteners fastening the second housing to the first housing, (see Pollock, fig. 1, #142, 53).

6.    (Original) The controller of claim 4, wherein: the processor is further configured to:
receive through the third interface information indicating an amount of fuel dispensed for an asset, (see Pollock, ¶ 220); and
communicate, while the asset is positioned for fueling at the fuel dispensing station, via the second interface information about fuel dispensed, (see Pollock, ¶ 220).

7.    (Original) The controller of claim 4, wherein:
the first interface comprises a Bluetooth interface configured for pairing and communication with an ECU of an asset, (see Pollock, ¶ 201).

9.    (Original) The controller of claim 4, wherein: the first interface comprises RFID reader, (see Pollock, ¶ 272).


the processor is configured to selectively generate control signals to the fuel dispenser based on the information about the asset by comparing a fuel type indicated by the information about the asset with a type of fuel stored in a tank coupled to the fuel dispenser, (see Pollock, ¶ 208).

11.    (Original) The controller of claim 4, wherein: the processor is further configured to:
transmit status signals via the second interface; and receive a command over the second interface indicating an error correction action, (see Pollock, ¶ 223).

12.    (Original) The controller of claim 4, wherein:
the error correction action comprises at least one of hardware reset of a component at the
fuel dispensing station or updating software controlling a component at the fuel dispensing station, (see Pollock, ¶ 322).

13. (Original) The controller of claim 4, wherein:
the controller further comprises nonvolatile storage; and the processor is further configured to:
store information received through the first interface in the nonvolatile storage, detect when communication is available to the processing site via the second interface; and selectively transmit through the second interface based on the detection that communication is available, (see Pollock, ¶ 234).

14-21. (Cancelled)

22.    (Original) A method of operating a fuel management system comprising a database of assets

with an asset at a fuel dispensing site, operating a portable electronic device to: obtain first information about the asset through at least one reader, (see Pollock, ¶ 208); 
receive through a user interface on the portable electronic device second information related to the asset, (see Pollock, ¶ 205); and
communicate the first information and the second information via a wireless communication interface to an asset management subsystem of the fuel management system, (see Pollock, ¶ 208).

23.    (Original) The method of claim 22, wherein:
obtaining information about the asset through the at least one reader comprises using a camera on the portable electronic device to record an image of a barcode on the asset, (see Pollock, ¶ 249).

24.    (Original) The method of claim 22, wherein
obtaining information about the asset through the at least one reader comprises using a wireless interface on the portable electronic device to record a barcode on the asset, (see Pollock, ¶ 338).

25. (Original) The method of claim 22, wherein:
the portable electronic device comprises a smartphone; and the method further comprising loading an app on the smartphone to control the smartphone to:
	obtain the first information; prompt the user to input the second information through the user interface; and communicate the first information and the second information via the wireless communication interface, (see Pollock, ¶ 246).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pollock et al., U.S. 2016/0221816, in view of Manuel, U.S. 2015/0278788.

1.    (Original) A fuel dispensing station configured to dispense fuel to a vehicle at the fuel dispensing station for fueling, (se Pollock, ¶ 271, 209), the station comprising:
a fuel dispensing nozzle, (see Pollock, ¶ 208);
a controller configured to control the flow through the fuel dispensing nozzle, (see Pollock, ¶ 206); and 
a reader, wherein the movable reader is configured to read information about the vehicle when moved to a position proximate the fuel dispensing station, (see Pollock, ¶ 205);
a dock configured to hold the movable reader; and a sensor configured to indicate when the movable reader is in the dock, (see Pollock, ¶ 267), wherein the controller is configured to:
selectively enable fuel to flow through the dispensing nozzle based at least in part on information about the vehicle read with the movable reader and the output of the sensor indicating the movable reader is in the dock, (see Pollock, ¶ 267); and
selectively disable fuel from flowing through the dispensing nozzle based on the sensor indicating the movable reader is not in the dock, (see Pollock, ¶ 295).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Pollock and Manuel.  The motivation would have been to combine prior art elements according to known methods to yield predictable results. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
This motivation to combine is applied to all claims below by reference.

2.    (Original) The fuel dispensing station of claim 1, wherein: the controller is further configured to:
access information indicating a type of fuel for the vehicle based on the information about the vehicle read with the sensor, (see Pollock, ¶ 208);
selectively enable fuel to flow is based further in part on the type of fuel for the vehicle and a type of fuel the station is configured to dispense, (see Pollock, ¶ 209).

3.    (Original) The fuel dispensing station of claim 1, wherein: the controller is further configured to:
access information indicating a size of fuel tank for the vehicle based on the information about the vehicle read with the sensor, (see Pollock, ¶ 208);
selectively disable fuel to flow is based further in part on the amount of fuel dispensed in relation to the size of the fuel tank, (see Pollock, ¶ 209).

8.    (Original) The controller of claim 4, wherein:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285.  The examiner can normally be reached on weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL S GLASS/               Primary Examiner, Art Unit 3627